50 N.J. 426 (1967)
236 A.2d 137
MARGARET FOLEY, PLAINTIFF-RESPONDENT,
v.
WILLIAM W. ULRICH AND LOIS ULRICH, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued November 21, 1967.
Decided December 4, 1967.
*427 Mr. Samuel A. Gennet for appellants (Mr. Aram R. Schefrin on the brief).
Mr. Myron W. Kronisch for respondent (Messrs. Roskein, Kronisch & Felzenberg, attorneys).
PER CURIAM.
The judgment is reversed for the reasons expressed in the dissenting opinion of Judge Kolovsky in the Appellate Division.
For reversal  Chief Justice WEINTRAUB and Justices FRANCIS, PROCTOR, GOLDMANN, SCHETTINO and HANEMAN  6.
For affirmance  None.